Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2. 	Claims 1-20 are allowed. 
3. 	The following is an examiner’s statement of reasons for allowance:
4. 	Applicants invention relates to providing data center automation to manage network connections to customer's racks where customer can use a portal to connect a group of networks to a group of racks thereby providing reduced complexity by delivering multiple services over a single physical network connection.

The Applicants independent claim 1 recites, inter alia a  method comprising: configuring a top-of-rack (TOR) switch for connection to a router mounted in a first rack of a data center; receiving, from a client device that provides network configuration data for computing devices mounted in the first rack, a request for internet protocol (IP) network connectivity; in response to receiving the request, providing the IP network connectivity to the router including creating a first virtual network on a network fabric of the data center, and connecting the router to the first virtual network
 receiving, from the client device, a configuration request to add a second computing device to the first virtual network; 
in response to receiving the configuration request, configuring the second computing device into a second virtual network, the first virtual network connecting the 


The Applicants independent claim 1 comprises a particular combination elements which is neither taught nor suggested by prior arts. 
Regarding claim 1, the prior art Janardhanan [US 20140029618 A1] discloses in para [0036] TOR 104A may receive an ARP packet from a server A on rack 102A (step 402). Server A, which may be associated with a VLAN A, may need to communicate with a server B on VLAN B. Server A may send the ARP packet to TOR 104A so that TOR 104A may then flood the ARP packet to all the aggregation switches 106A-D and to the other TOR (step 404). All of the aggregation switches 106A-D may decapsulate the packet and thereby discovery that the packet is an ARP request requesting an IP address that is the default gateway for VLAN A.
The prior art Black et al. [US 20160380887 A1] discloses in para [0036] Fig. 1, Fig. 3 route controller 141 can be configured to transmit a request to the label server 126 for routing information for transmitting one or more packets from a source virtual machine 144 (e.g., the first virtual machine 144') to a destination virtual machine 144 (e.g., the second virtual machine 144'') via the computing network 100. The route 
However, the combination of prior arts does not teach  
receiving, from the client device, a configuration request to add a second computing device to the first virtual network; 
in response to receiving the configuration request, configuring the second computing device into a second virtual network,
	
Therefore, independent claims 1, 17 and 20 are allowed for these above reasons. The respective dependent claims of independent claims 1 and 17 are also allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Applicant is reminded that for any amendments to the claims (including any new claim) that is not encompassed by the preexamination search and accelerated examination support documents previously filed, applicant is required to provide updated preexamination search and accelerated examination support documents that encompass the amended or new claims at the time of filing the amendment.  Failure to provide such updated preexamination search and accelerated examination support documents at the time of filing the amendment will cause the amendment to be treated 
If the reply is not fully responsive, the final disposition of the application may occur later than twelve months from the filing of the application.
Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Regev et al. [US 9785527 B2] Methods, systems, and computer readable media for emulating virtualization resources.
Dalal et al. [US 9288101 B1] Full bandwidth packet handling with server systems including offload processors
Yang et al.[US 20120236761 A1] Systems and Methods for Automatic Rack Detection
Pandey et al. [US 20080275975 A1] Blade Server System with at Least One Rack-Switch Having Multiple Switches Interconnected and Configured for Management and Operation as a Single Virtual Switch
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244.  The examiner can normally be reached on 9:30 - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ATIQUE AHMED/Primary Examiner, Art Unit 2413